UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2014 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As ofNovember 14, 2014 the registrant had 6,291,332shares of $1 par value common stock outstanding. 1 Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as ofSeptember 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the threeand nine months endedSeptember 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for the three andnine months ended September 30, 2014 and 2013 5 Consolidated Statements of Shareholders' Equity for the nine months ended September 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the nine months endedSeptember30, 2014 and 2013 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 Part II. Other Information 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 6. Exhibits 38 Signatures 39 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) September 30, 2014 December 31, 2013 Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Interest-earning time deposits with banks Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of $139,460 and $141,642 respectively) Investment securities Federal Home Loan Bank stock, at cost Loans held for sale - 88 Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Shareholders' Equity Preferred stock: Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 Common stock: $1 par value - authorized 100,600,000 shares; issued 6,294,227 shares Surplus Treasury stock, at cost, 2,895 shares ) ) Retained earnings Accumulated other comprehensive (loss) income ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended September 30, NineMonths Ended September 30, (in thousands, except share data) Interest Income: Loans (including fees) $ Deposits with other banks 16 33 97 Securities (including FHLB stock) Federal funds sold - - - 1 Total Interest Income Interest Expense: Demand deposits Savings deposits 8 8 24 33 Time deposits Borrowings 44 39 Total Interest Expense Net Interest Income Less: Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on securities 91 12 Net gains on sale of loans 1 ) (6 ) ) Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Other Total Noninterest Expense Income Before Income Taxes Less: Provision for income taxes Net Income Preferred Stock Dividends ) Income Available to Common Shareholders $ Per Common Share: Cash dividends paid $ Earnings $ Weighted Average Common Shares Outstanding See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended September 30, NineMonths Ended September 30, (in thousands) Net Income $ Other comprehensive income: Unrealized (losses) gains on securities: Unrealized holding gains (losses) arising during the period ) ) ) Reclassification adjustments for gains included in net income ) Change in unrealized (losses) gainson securities ) ) ) Tax impact 71 ) Other comprehensive income (loss) Comprehensive Income (Loss) $ ) See Notes to Consolidated Financial Statements 5 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (unaudited) Series C Accumulated Preferred Common Other Stock Stock Treasury Retained Comprehensive $1,000 Par $1 Par Surplus Stock Earnings Income/(Loss) Total (in thousands, except per share data) Balance December 31, 2012 $ ) $ $ $ Net income - Other comprehensive income (loss) - ) ) Cash dividends on common stock ($0.48 per share) - ) ) Preferred stock dividend - ) ) Balance September 30, 2013 (unaudited) $ ) $ $ ) $ Balance December 31, 2013 $ ) $ $ ) $ Net income - Other comprehensive income - Cash dividends on common stock ($0.48 per share) - ) - ) Preferred stock dividend - ) - ) BalanceSeptember 30, 2014(unaudited) $ ) $ $ ) $ See Notes to Consolidated Financial Statements 6 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) NineMonths Ended September 30, (in thousands) Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization/Accretion of investments Gain on calls and sales of securities ) ) Gainon sale of assets ) 56 ORE write downs and loss on disposition Net decrease in loans held for sale 88 FHLB stock dividends (3
